                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

TRACY TIMMONS,                      §
                                    §
      Plaintiff,                    §
                                    §      No. 4:18cv4368
VS.                                 §
                                    §      Jury Trial Demanded
SAN JACINTO COLLEGE,                §
                                    §
      Defendant.                    §


                               EXHIBIT A

                                   TO

                  PLAINTIFF’S RESPONSE TO
         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                 Texas Workforce Commission
                                     ~pp£a:l 'cUrihunnl
                                                TWC Building
                                               Austin, Texas 78778
                                                     10-10-2017
                                                       Date Mai led
      CLAIMANT:
       TRACY TIMMONS                                                      Appeal No.              2198856-1-2
       PO BOX 2352
       HOUSTON TX 77252-2352                                             S.S. No.                 XXX-XX-6048

                                                                         I. C. Date              07/1 6/2017

                                                                         Appeal Filed By:        Claimant

                                                                         Date Appeal Filed:      09/06/2017

Notice: The attached decision of the Appeal Tribunal will become final unless, within FOURTEEN (14) DAYS
after the date mailed, further action is taken in accordance with the instruction s contained in this decision. The
last day on which you may file an appeal is 10-24-2017. This date takes into account any official Texas State or
Federal holiday which would extend the appeal time limit.

Appearances:
' ate/Location        For Claimant                  For Employer
v9/26/20 17           KAREN MCCLOUD,                KAREN BLANKENSHfP.
Telephone             Attorney                      Director. Library
                      (No Testimony)

                      T RACY TIMMONS                VICKI DELBELLO.
                                                    Direc1or. Employee Rela1ions


10/09/2017            KAREN MCCLOUD.                KAREN BLAN KENS HIP .
Telephone             Anomey                        Di rector, Library
                      (No Testimony)

                      TRACY TIMMONS.                VJC KlE DELBELLO.
                                                    Direc1or, Employee Rclaiions




      EMPLOYER:         PI:   x_     NPI:          Account No.           99-993372-6


     SAN JACINTO COLLEGE
     DISTRICT
     4624 FAIRMONT PKWY STE 106
     PASADENA TX 77504-3329
-I



                                                                                      San Jacinto College 000412
A-lATE (907) DATES ARE SHOWN AS MONTH, DAY, & YEAR.
TEXAS WORKFORCE COMMISSION Appeal Tribunal Decision                     Appeal No.:   2198856-1-2
                                                                         Page No:     _2_



CASE HISTORY: A determination dated August 31, 2017 disqualified the claimant under Section
207.044 of the Texas Unemployment Compensation Act because the claimant was discharged from the
last work due to misconduct connected with the work. The no payment period began July 16, 2017 and
continues until the claimant returns to employment and either works for six weeks or earns wages at
least equal to six times the claimant's weekly benefit amount. The claimant appealed.

The employer will not be billed.

ISSUES: The issues in this case include:

Whether the claimant separated from the last work as a result of a discharge based on work-connected
misconduct or a voluntary quit without good work-connected cause.

Whether benefits paid to the claimant which are based on wages from this employer shall be billed to
the employer.

FINDINGS OF FACT: Prior to filing an initial claim for unemployment benefits with the effective
date of July 16, 2017, the claimant last worked from January 12, 2012, through June 27, 2017, as a
reference Librarian for the named employer, a community college.

The claimant's supervisor had made several racially loaded comments to the claimant about black
people. The claimant filed complaints with the employer, which investigated the complaints and
dismissed them as meritless. Later, in February, 2017, the claimant's supervisor made another
inappropriate remark and the claimant picked up the telephone to call HR. The supervisor grabbed the
phone from the claimant and slammed it down on the receiver, informing the claimant that she would
not be taking her complaint to HR. The claimant called the campus police to report the assault. The
employer disciplined the supervisor, but did not terminate him.

Following that incident, the supervisor retaliated against the claimant by making other racist comments,
by treating her differently from similarly situated employees, and by harassing her for taking leave due
to an injury. The supervisor asked the claimant if an unkempt African-American student was her
"brother." He forced her to make her niece, a minor child, sit in the lobby, while he allowed other
workers to bring their relatives into staff-only areas regularly. And, he made irrelevant, petty, and
demeaning demands of the way she asked to work compensatory hours for time missed at doctors. The
record shows that in all cases, the employer allowed the claimant to work the compensatory hours.
However, the employer castigated the claimant for framing her requests as a declarative sentence (i.e. "I
will work until 9 PM [instead of my customary time of 6 PM]. The Supervisor, and his supervisor, felt
it important to stress that the claimant also added the interrogative (i.e. "Okay?"). The absence of the
"Okay?" made the request unacceptable and the employer would not respond to the claimant's emailed
requests.

The claimant made several complaints, which the employer found non-meritorious. When the claimant
complained that the supervisor had walked in on her with her pants down in a one-person restroom, the
employer found it necessary to inform the claimant that if she went through with fi ling the claim and it
was found to be non-meritorious, she would be fired; despite the fact that the parties did not dispute the
prima facie case-that the claimant was in the single-stall bathroom and the supervisor walked in on
her. The only issues before the employer was whether the supervisor's conduct was intentional or
culpable and whether the supervisor lingered in the restroom or not (the claimant felt that he did).

                                                                             San Jacinto College 000413
TEXAS WORKFORCE COMMISSION Appeal Tribunal Decision                     Appeal No.:   2198856-1-2
                                                                         Page No:     _3_




Finally, on June 15, 2017, the claimant responded to the supervisor's demand for a question mark in her
time requests by complaining that she was being treated with a "slave mentality." The supervisor and
hi s supervisor took a two-on-one meeting with the claimant to front her on her language. The claimant
explained that her use of the terms was because the supervisor's condescension and di scriminatory
treatment- he treated the claimant different than her mostly-white coworkers-was racist. The
supervisor's supervi sor dismi ssed the supervisor, and told the claimant that because she had brought up
her complaint of racism, the conversation and the claimant's job were over-she had enough and the
claimant would be discharged./,-

Nonetheless, the supervisor's supervisor told the claimant she had always respected her and her work.
The claimant told the supervisor' s supervisor twice on her way out the door that she was not some
n*gg** with no value-expressing how she felt her supervisor had viewed her. The claimant did not
bang her fi st on the desk and scream in a threatening manner, though the employer alleged she did.

CONCLUSIONS: Section 207.044 of the Act provides that an individual who was discharged for
misconduct connected with the individual's last work is disqualified for benefits until the individual has
returned to employment and worked for six weeks or earned wages equal to six times the individual's
benefit amount.

Section 201.012 of the Act defines misconduct to mean mi smanagement of a position of employment by
action or inaction, neglect that jeopardizes the life or property of another, intentional wrongdoing or
malfeasance, intentional violation of a law, or violation of a policy or rule adopted to ensure the orderly
work and the safety of employees, but does not include an act in response to an unconscionable act of an
employer or superior.

The following decision has been adopted as a precedent by the Commission in Section PR 190.00 of the
Appeals Policy and Precedent Manual.

       Appeal No. 21386-AT-65 (Affirmed by 656-CA-65). Testimony under oath is more convincing
       than unsworn written statements or testimony based on hearsay.

The following decision has been adopted as a precedent by the Commission in Section MC 390.10 of
the Appeals Policy and Precedent Manual.

       Appeal No. 3697-AT-69 (Affirmed by 405-CA-69). Although the claimant had been provoked
       by a co-worker's intimate questions about her personal life, she did not complain of the matter to
       management. Instead, she responded with a swear word. When management learned of the
       incident, the claimant was discharged. HELD: The claimant's use of objectionable language to
       the co-worker, instead of giving the employer an opportunity to take corrective measures, was
       misconduct connected with the work. Disqualification under Section 207.044.

The first above-cited precedent stands for the proposition that sworn testimony carries greater weight
than unsworn second-hand statements. The second above-cited precedent stands for the proposition
that use of objectionable language to the co-worker, instead of giving the employer an opportunity to
take corrective measures, was misconduct connected with the work.




                                                                             San Jacinto College 000414
TEXAS WORKFORCE COMMISSION Appeal Tribunal Decision                      Appeal No.:   2 198856-1-2
                                                                          Page No:     _4_



The claimant was discharged because she accused her supervisor of being a racist. The Tribunal finds
that the supervisor 's treatment of the claimant with regard to requesting time off was demeaning and
spiteful, following her rightful complaints about hi s inappropriate racial comments. Though the
supervisor may not have been aware that his comments carried hurtful messages and stereotypes, they
were nonetheless, tinged with racism and the claimant was justified in bringing her complaints. The
employer was unjust in ignoring them and in enabling the supervisor to retaliate unabated. Therefore,
the claimant's complaints, even her use of the N-word, are justified under the circumstances. There are
no perfect victims. Even if the Claimant was a bit thin skinned to begin with , the amalgamation of
slights and insults, were enough to provoke even the most even keeled claimant.          Therefore, the
Tribunal finds that the claimant was discharged for lodging a legitimate and appropriate complaint,
which the employer failed to address.

The employer alleged that it was not the complaint but the manner it which it was lodged that was the
impetus for the di scharge. Applying the first above-cited precedent to this case, the Tribunal gives
greater weight to the credible and persuasive testimony of the claimant and finds that the claimant did
not bang her fist on the desk and scream in a threatening manner. The parties agree that the claimant
used the N-word. As the second above-cited precedent points out, a claimant must give the employer a
chance to address inappropriate comments and conduct coming from a coworker. In thi s case and under
these circumstances, the foul language does not rise to the level of misconduct because the claimant was
provoked by the steady stream of aggressions by the supervisor, and unlike the claimant in the second
precedent case, she did give the employer ample opportunity to address the behavior. The employer
chose instead to isolate and blame the claimant. Therefore, the claimant was discharged for reasons
other than misconduct connected to the work.          The determination dated August 31, 2017, which
di squalified the claimant for benefits beginning July 16, 2017 under Section 207 .044 of the Act, will be
reversed.

Section 205.013 of the Act provides that at the end of each calendar quarter the Commission shall bill
each reimbursing employer for an amount equal to the amount of the regular benefits plus one-half ( 112)
of the amount of the extended benefits paid during such quarter which are attributable to service in the
employ of such employer, except that a state, a political subdivision of a state, or any instrumentality of
any states or political subdivisions of a state, that is a reimbursing employer shall pay J 00 percent of the
extended benefits paid, and reimbursements shall be paid by the reimbursing employer to the
Commission.

If a reimbursing employer pays a reimbursement to the commission for benefits paid to a claimant that
are not in accordance with the final determination or decision under this subtitle, the employer is not
entitled to a refund of, or credit for, the amount paid by the employer to the commission unless the
employer has complied with the requirements of Section 208.004 with respect to the claimant.

Section 205.0125 of the Act, effective for claims dated September l , 2015, and later, provides that
notwithstanding any other provision of Chapter 205 of the Act, a reimbursing employer is not liable for
paying a reimbursement for benefits paid to an individual , regardless of whether the employer was
named as the individual's last work, if the individual's separation from work with the employer resulted
from the i.ndividual being discharged for misconduct or voluntarily leaving work without good cause
connected with the individual's work.




                                                                              San Jacinto College 000415
TEXAS WORKFORCE COMMISSION Appeal Tribunal Decision              Appeal No.:    2 198856-1-2
                                                                  Page No:     _5_



Since the claimant's separation from the employer's employment was not a di scharge for misconduct
connected with the work or a voluntary separation without good cause connected with the work, the
employer will be billed for benefits paid to the claimant based on wages from this employer.

DECISION: The determination dated August 31 , 2017, which disqualified the claimant for benefits
beginning July 16, 2017 under Section 207.044 of the Act, is reversed .

The employer will be billed.



                                                        iJ#tf2L
                                                              A. TRUDEAU
axt                                                           Hearing Officer




                                                                      San Jacinto College 000416
